103 F.3d 143
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gilberto ROMAS-MIRANDA, Defendant-Appellant.
No. 95-50540.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1996.*Decided Nov. 7, 1996.

Before:  PREGERSON, REINHARDT, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Gilberto Romas-Miranda appeals his 70-month sentence following a guilty plea to being a deported alien found in the United States in violation of 8 U.S.C. §§ 1326(a), (b)(1) and (b)(2).  Romas-Miranda contends that his trial counsel rendered ineffective assistance by:  (1) failing to move for a downward departure based on unusual mitigating circumstances and in order to avoid disparity in sentencing;  and (2) failing to object to the calculation of his criminal history points and criminal history category.


3
"Ineffective assistance of counsel claims are not ordinarily reviewed on direct appeal."  United States v. Vgeri, 51 F.3d 876, 878 (9th Cir.1995).  Such claims are more appropriately addressed in habeas corpus proceedings unless "the record is sufficiently developed to permit the reviewing court to resolve the issue, or when assistance is so inadequate that it obviously interferes with a defendant's Sixth Amendment right to counsel."  Id.; see also United States v. Daly, 974 F.2d 1215, 1218 (9th Cir.1992) (per curiam).  Neither of these circumstances exists here.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3